We declined to consider appellant's bill of exception number four because in our judgment the qualification appended thereto by the trial court indicated no error committed. The correctness of our opinion in that respect is challenged upon the motion for rehearing. Bill of exception number four is to the refusal of the trial judge to submit a special charge withdrawing from the jury's consideration certain testimony of appellant's wife elicited upon cross-examination. We have again examined the bill and the trial judge's qualification thereto. We remain of the opinion that the explanation of the trial judge, — which we must accept as true it having been accepted by appellant as a part of his bill, — made it unnecessary to give the special charge.
The motion for rehearing will therefore be overruled.
Overruled.
                          ON REHEARING.                       December 17, 1923.